Citation Nr: 1744613	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased rating in excess of 10 percent for degenerative changes of the thoracolumbar spine at L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran served active duty from March 1987 to July 1987, from February 1988 to April 1992, and from November 1994 to November 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction of the appeal has since been transferred to Roanoke, Virginia. 

In February 2017, the Board remanded this appeal for further development, specifically to afford the Veteran a VA examination. The Veteran failed to confirm the scheduled examination and has not given good cause for his failure to confirm or appear at the scheduled examination. Therefore, as discussed in greater detail below, the Board finds that there was substantial compliance with the February 2017 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). The RO scheduled the Veteran for an examination, and VA readjudicated the claim based on the evidence in the record. Thus, VA substantially complied with the previous remand directives.


FINDING OF FACT

The service-connected degenerative changes of the Veteran's thoracolumbar spine at the L5-S1 level are manifested by forward flexion greater than 60 degrees with objective evidence of pain, but spasms or guarding resulting in abnormal gait or abnormal spinal contour, incapacitating episodes of disc syndrome, radiculopathy resulting in mild incomplete paralysis, and other neurological symptoms associated with the lumbar spine have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative changes of the thoracolumbar spine at the L5-S1 level have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met.  See VA correspondence dated November 2009. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

As noted above, the Board remanded this issue to the RO in February 2017 to schedule the Veteran for a new VA examination to determine the severity of the Veteran's thoracolumbar spine disability. A March 2017 compensation and pension examination inquiry indicates that the Veteran failed to report to his scheduled March 14, 2017 examination.

There is no indication in the record that the notice of the examination was not received. See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions). 

The actual notice letter regarding the scheduled VA examination is not of record. In May 2013, the United States Court of Appeals for Veterans Claims (Court) has held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary. The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity. See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II). However, while that appeal was pending, the United States Court of Appeals for the Federal Circuit (Federal Circuit), a higher court, issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013). In Kyhn the Federal Circuit vacated the lower Court's Kyhn II decision and, in doing so, held that the Court had relied upon extra-record evidence to make a finding of fact in the first instance. The lower Court had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices. But the Federal Circuit held that the Court could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the Court had done impermissible fact-finding in the first instance. The Federal Circuit essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings." (slip op. at 10).

Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc. Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999). Moreover, as already explained, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). However, this presumption is rebuttable, notably as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

Here, the report from the VA medical facility notes that the scheduled examination was canceled because the Veteran had failed to respond. The June 2017 Supplemental Statement of the Case (SSOC) indicated that the Veteran was scheduled for, but failed to report to, the scheduled examination and that evidence expected from this examination might have been material to the outcome of the claim on appeal. See also March 14, 2017 computerized record reflecting that the Veteran's VA examination was cancelled on that day due to the VA facility's inability to contact the Veteran (as a result of his failure to respond to phone calls or to written communication scheduling the medical appointment).  There is no record in the claims folder of a response from the Veteran and clearly therefore no explanation. There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. Thus, the Board finds that additional efforts to re-schedule his examinations would be futile. 

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process. Notification for VA purposes is a written notice sent to the claimant's last address of record. See 38 C.F.R. § 3.1(q) (2016).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Neither the Veteran nor his representative has alleged any deficiencies with regard to the examinations afforded to the Veteran. Doucette v. Shulkin, 28 Vet.App. 366 (2017).  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2016). 

In evaluating musculoskeletal disabilities, consideration is given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). Johnson v. Brown, 9 Vet. App. 7 (1996). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain as opposed to pain that places further limitation of the particular range of motion.
Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).

Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id. The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40. The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found. This is a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's degenerative changes of the thoracolumbar spine has been established effective October 30, 2009. Throughout the pendency of the appeal, the disability has been assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

Diagnostic Code 5242 specifies that disabilities of the spine should be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

According to Note (1) following the General Rating Formula, any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees. Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.  

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS necessitates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran essentially contends that the degenerative changes of his thoracolumbar spine at the L5-S1 level warrant a higher initial rating than the 10 percent assigned.

Service treatment records note continuing complaints of low back pain. A treatment record dated April 1996 reflects a diagnosis of mechanical lower back pain, and a record dated September 1998 reflects the Veteran suffering an injury to the back while on field duty with further diagnosis of muscle strain. 

A VA examination dated December 2009 records the Veteran's contentions that he suffered from limitation in walking, experienced falls and low back pain, and suffered from stiffness and decreased motion associated with his back condition. He denied experiencing fatigue, spasms, paresthesia, incapacitating episodes, and numbness. The examiner found the Veteran had normal gait, posture, and muscle tone. He also found the Veteran was without thoracolumbar weakness, muscle spasm, radiating pain on movement, tenderness, or ankylosis of the thoracolumbar spine. Range of thoracolumbar spine motion was measured at 70 degrees forward flexion and 20 degrees of extension without additional degree of limitation. The examiner diagnosed the Veteran with degenerative arthritis of lumbar spine, and X-rays confirmed a finding of degenerative arthritis at the L5-S1. Additionally, the examiner did not find signs of intervertebral disc syndrome or symptomatology of any other neurological disorders. 

Private medical treatment records reflect the Veteran's continual complaints of thoracolumbar pain. Lower extremity reflexes were found to be normal. The physician found that the range of motion of the thoracic spine was severely restricted, but failed to give any measurements concerning flexion, range of motion, or vertebral body fracture. The private treatment records are also silent regarding gait, spinal contour, or ankylosis of the spine.     
Upon review of the record, the Board concludes that the objective findings do not support an evaluation in excess of the 10 percent rating currently assigned. While the Veteran has reported pain of his thoracolumbar spine, motion limited to less than 60 degrees of forward flexion and spasms or guarding resulting in abnormal gait or abnormal spinal contour had not been shown at any time. Treatment records are silent as flexion or range of motion measurements, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

The Board notes that the Veteran has asserted that his back disorder warrants a greater disability rating. However, objective findings in the record do not support this, and the Veteran's failure to appear for a new VA examination has not allowed for corroboration of asserted greater severity of disability based on objective findings to include range of motion testing. The Veteran is competent to report certain obvious symptoms of his thoracolumbar spine disability but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the VA medical professional who examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current thoracolumbar spine disability. Diagnostic Code 5242 allows for a rating under Diagnostic Code 5003 for arthritis. Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula; thus, it is not applicable to this case. The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

The Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service connected thoracolumbar spine disability. See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994). Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

During the December 2009 VA examination, the VA examiner noted that reflex examinations of the lower extremities were normal, and he made no findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes. In addition, the examiner noted that muscle strength testing of the lower extremities was normal; there was no atrophy; reflex and sensory examinations of the lower extremities were normal; straight leg raise testing was negative bilaterally. Private medical treatment records also reflect normal bilateral lower-extremity reflexes. Thus, the Board concludes that the evidence weighs against a finding that the Veteran suffers from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an evaluation in excess of 10 percent for the Veteran's thoracolumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as his symptoms are supported by pathology consistent with the assigned 10 percent rating. In this regard, the Board observes that the Veteran has continually complained of thoracolumbar pain during the appeal period. However, the effect of the pain in the Veteran's back is contemplated in the currently assigned disability evaluations. The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

A clearer picture of the degenerative changes of the Veteran's thoracolumbar spine might have been obtained by the requested new VA examination, but none was conducted due to the Veteran's failure to confirm and appear for an examination. Basing the current adjudication on the evidence of record, the Board does not find that over any period during the claim a higher rating than the 10 percent currently assigned is warranted. Rather, the Veteran has not exhibited limitation of motion of the thoracolumbar spine to warrant a higher rating on that basis. Only a 10 percent rating is warranted based on degenerative changes with pain. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242. Neither intervertebral disc syndrome nor ankylosis has been shown so as to warrant an increased rating, nor has radiculopathy or any other neurological disability associated with his lumbar spine disability been shown to warrant a higher or separate on these bases. See 38 C.F.R. § 4.124a.

Thus, the Board finds that the weight of the evidence is against the claim for a higher initial rating than the 10 percent assigned for degenerative changes of the thoracolumbar spine. The preponderance of the evidence is against this issue, and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances). As such, no further action as to this matter is required.  

ORDER

Entitlement to an initial increased rating in excess of 10 percent for degenerative changes of the thoracolumbar spine at L5-S1 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


